         Case 3:16-md-02741-VC Document 11741-1 Filed 09/14/20 Page 1 of 3




                                           August 20, 2020

VIA ELECTRONIC MAIL ONLY

Hon. Vince Chhabria
San Francisco Courthouse, Courtroom 4
450 Golden Gate Avenue
San Francisco, CA 94102

Re:      Confidential Status of Baum Hedlund Settlement Pursuant to Pretrial Order No. 216

Dear Judge Chhabria:

         This letter constitutes Baum, Hedlund, Aristei & Goldman, P.C.’s (“Baum Hedlund”)
confidential response to Pretrial Order No. 216, which requested information about the status of
settlement. Baum Hedlund is particularly sensitive to the importance of confidentiality in this
litigation, especially in light of Pretrial Order No. 200, which reminded the parties that all
“settlement discussions in this MDL are confidential and that the having reviewed the joint
statement submitted by Monsanto and the Plaintiffs’ Co-Leads, Baum Hedlund—a member of
the Plaintiffs’ Executive Committee—does not believe Monsanto has complied with Pretrial
Order No. 216 or been sufficiently candid about the nature and scope of settlements. Should the
Court wish to explore any of the following in camera, pursuant to a Rule 408 conference, I am
available and willing to answer any questions or provide details.

•




•     On June 24, 2020, Bayer announced publicly that it entered into “a series of agreements that
      will substantially resolve major outstanding Monsanto litigation, including U.S. Roundup™
      product liability litigation” and specifically stated that “[t]he resolved claims include all
      plaintiff law firms leading the Roundup™ federal multi-district litigation (MDL) or the
      California bellwether cases[.]”1



1
 https://media.bayer.com/baynews/baynews.nsf/id/Bayer-announces-agreements-to-resolve-
major-legacy-Monsanto-litigation
       Case 3:16-md-02741-VC Document 11741-1 Filed 09/14/20 Page 2 of 3

                                                                                 August 20, 2020
                                                                                          Page 2

•   As the Court knows, Michael L. Baum, of Baum Hedlund, is on the MDL Executive
    Committee and R. Brent Wisner, also of Baum Hedlund, is Co-Lead of the California
    Judicial Council Coordinate Proceeding (JCCP) in Alameda County. Baum Hedlund also
    played a leading role (along with the Miller Firm) in trying the Johnson and Pilliod cases and
    a supporting role in the Hardeman (along with Andrus Wagstaff, PC and the Moore Law
    Group) case, i.e., the “California bellwether cases” referenced in Bayer’s press release.

•




•   Prior to June 24, 2020, Baum Hedlund did not know any details of a proposed class action
    settlement to address future claims.


•




•




•


•




•
        Case 3:16-md-02741-VC Document 11741-1 Filed 09/14/20 Page 3 of 3

                                                                                                August 20, 2020
                                                                                                         Page 3




•


       With this background, Baum Hedlund would like to restart litigation in earnest. To that
end, Baum Hedlund intends to file motions seeking the following relief:

1. Reopening discovery:




2. Amended complaints:




3. Setting trial dates: The only thing that motivates Monsanto to settle is trial—nothing else
   has a greater impact on their assessment of the risk of continued litigation. As such, Baum
   Hedlund will be filing a motion seeking: (1) the immediate ruling on all pending Daubert
   motions, (2) the immediate remand of all Wave 1 and 2 cases, (3) a ruling on the outstanding
   motion to remand in Olah v. Monsanto Company, et al. (3:20-cv-00129-VC) and, if denied, a
   trial date; and (4) setting trial before this Court (preferably as consolidated trials in light of
   COVID) to address all the cases that have proper venue in the Northern District of
   California.2

                                                     Sincerely,

                                                     By:
                                                           R. Brent Wisner, Esq.
2
  Previously, because Monsanto refused to consent to trial before this Court under Lexicon, there were only three
cases this Court could, independently, set for trial (Hardeman, Stevick, and Gebeyehou). However, since then,
Monsanto has removed several cases to this Court from Alameda County and, for some, the Plaintiffs are not
seeking remand. Therefore, those cases are now properly before this Court and will need to be tried in the Northern
District of California. By way of reference, Baum Hedlund has four such cases are is prepared to take one or all of
them to trial by February 2021, if not sooner. (Burcina, 3:20-cv-04013-VC, Galang, 3:19-cv-06183-VC; Gordillo,
3:20-cv-02840-VC; Luu, 3:19-cv-06195-VC).
